Citation Nr: 9907988	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-14 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to payment for or reimbursement of medical 
expenses incurred in connection with the veteran's 
unauthorized inpatient hospitalization of January 10, 1997, 
to January 22, 1997, at the Wyoming Medical Center.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The evidence on file shows that the veteran served on active 
duty from July 1944 to June 1946.  He died in February 1997, 
and the appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 decision by the VA Medical 
Center (VAMC) in Cheyenne, Wyoming.

The Board notes that various documents were submitted on 
behalf of the appellant by the Veterans of Foreign Wars 
regarding the issue on appeal.  However, no VA Form 21-22, 
"Appointment of Veterans Service Organization as Claimant's 
Representative," or its equivalent is in the documents 
assembled for the Board's review.  Accordingly, 
correspondence dated December 29, 1998, was sent to the 
appellant which summarized the rules of representation before 
the Board, and noted that no VA Form 21-22 appointing 
Veterans of Foreign Wars was on file.  A VA Form 21-22 and a 
VA Form 22a, "Appointment of Attorney or Agent as Claimant's 
Representative" were enclosed.  It was stated that the Board 
would suspend review of the appeal for thirty days from the 
date of this correspondence, and if no response was received 
it would be assumed that no representation was desired.  No 
response to this correspondence is on file.


FINDINGS OF FACT

1.  The veteran was treated for cancer at the VAMC in Denver, 
Colorado, from December 1996 until January 1997 and a VA 
physician may have advised the appellant to take the veteran 
to the nearest hospital if his temperature increased.

2.  Later in January 1997 the veteran was treated at the 
Wyoming Medical Center, a non-VA medical facility, for a 
variety of medical conditions including fever and cancer.

3.  The veteran died in February 1997; at the time of his 
death, the veteran's only service-connected disability was a 
shoulder muscle injury, evaluated as 10 percent disabling.

CONCLUSION OF LAW

The appellant is not entitled to payment or reimbursement by 
VA of unauthorized medical expenses incurred January 10, 
1997, to January 22, 1997, at the Wyoming Medical Center.  
38 U.S.C.A. §§ 1703, 1728 (West 1991); 38 C.F.R. §§ 17.52, 
17.54, 17.120 (1998); Smith (Thomas) v. Derwinski, 2 Vet. 
App. 378 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The evidence on file shows that the veteran died 
in February 1997.  The agency of original jurisdiction has 
stated that at the time of his death the veteran's only 
service-connected disability was a shoulder muscle injury, 
evaluated as 10 percent disabling, and the appellant has not 
contended otherwise.

Medical records are on file from the Wyoming Medical Center 
which show that the veteran was hospitalized from January 10, 
1997, to January 22, 1997.  These records show that the 
veteran presented to the Emergency Room with a chief 
complaint of having a fever.  It was noted that the veteran 
had quite a complicated history of his present illness.  
Specifically, he was previously treated at the Sheridan VA 
for a probable small cell carcinoma.  He was subsequently 
sent to Denver for evaluation of the metastatic 
neuroendocrine cancer in approximately mid-December.  It was 
noted that he was discharged from the Denver VA facility on 
January 6, 1997.  The records show that the veteran was 
discharged from the Wyoming Medical Center on January 22, 
1997, to Hospice Home program.  Discharge diagnoses included 
the following:  neutrophilic fever, status post chemotherapy 
with thrombocytopenia; metastatic neuroendocrine cancer, 
probable small cell in origin; bilateral pleural effusions; 
severe hypokalemia; chronic atrial fibrillation with rapid 
ventricular response; history of hypertension; history of 
alcohol abuse; history of chronic gout; anemia; history of 
hemorrhoids; dysphagia, secondary to candidal esophagitis; 
depression; probable emphysema; history of cerebrovascular 
accident in 1976; mild urinary proteinuria; poor detention; 
and malnutrition/anorexia.  No problems concerning either of 
the veteran's shoulders were noted during this period of 
hospitalization.

On file are several Health Insurance Claim forms apparently 
submitted to VA regarding medical treatment the veteran 
received from private physicians, including the Wyoming 
Medical Center, in January 1997.  By correspondence dated in 
February 1997, the Cheyenne VAMC informed these various 
claimants that their requests for payment of unauthorized 
medical services for the veteran was denied as it was 
determined that the veteran was not treated for his service-
connected disability or a condition considered to be adjunct 
to it.  Thus, the VAMC stated that it was without authority 
to approve payment.

The record contains a letter to Dr. T. Braun of the Denver 
VAMC, dated in March 1997, concerning the instant case.  The 
author of this letter requested written documentation on the 
medical instructions given regarding the veteran.  It was 
asserted that the veteran and his family were instructed to 
transport the veteran to the nearest hospital if his 
temperature rose, as he would be in immediate danger because 
chemotherapy had depleted his immune system.  In January 
1997, the veteran was taken to the emergency room of the 
"Caspar Hospital," and was hospitalized the next day.  It 
was further reported that he never recovered enough to travel 
the distance to the nearest VA Hospital, and he died in 
February 1997.  Dr. Braun was informed that the veteran's 
family were faced with numerous bills that the VA would not 
take care of without his (Dr. Braun's) written instructions.  

Also on file is a statement from the Central Wyoming Hospice 
Program, dated in August 1997, which stated that the 
veteran's step-daughter had reported that a "Mr. Craft" 
told her that VA would pay for the veteran's room and board 
at the Central Wyoming Hospice Program's inpatient facility 
during his last weeks of life.  

In October 1997, the Chief of Staff of the Cheyenne VAMC sent 
a Memorandum to the Chief of Staff of the Denver VAMC 
regarding the instant case.  The Cheyenne VAMC reported that 
the veteran's family had submitted a claim for unauthorized 
medical services to their facility, and that the claim had 
been denied on the fee basis guidelines.  It was also noted 
that the veteran was not service-connected for the condition 
for which he was hospitalized.  Moreover, it was noted that 
the Cheyenne VAMC had received notice from the veteran's 
family that they received authorization for treatment from 
the veteran's physician while he was an inpatient at the 
Denver VAMC.  Thus, the claim was being forwarded to the 
Denver VAMC for review and determination of potential VA 
responsibility.

The Chief of Staff for the Denver VAMC responded to the above 
Memorandum in December 1997.  He reported that they had 
reviewed the circumstances of the veteran's episodes of non-
VA care.  It was noted that this included discussions with 
the members of the staff who oversaw the veteran's inpatient 
care at the Denver VAMC and subsequent discharge planning, 
including Dr. Braun, Chief of the Hematology/Oncology 
Section, as well as the social worker involved with the case.  
They confirmed that prior authorization was not given by the 
Denver VAMC of jurisdiction for any non-VA inpatient or 
outpatient care at VA expense.  Further, notes in the medical 
record indicated that the veteran did have Medicare A 
coverage as a pay source to cover the costs for the visiting 
nurse service that was recommended.  It was also stated that 
under present VA guidelines, the Cheyenne VAMC had juris-
diction for the decision concerning the claims for non-VA 
care.  Based on the information provided for the Denver 
VAMC's review, it was found that the decision not to approve 
the claims at VA expense appeared to be appropriate.  

By correspondence dated in January 1998, the Cheyenne VAMC 
confirmed the denial of payment of unauthorized medical 
expenses incurred January 10, 1997, to January 22, 1997, at 
the Wyoming Medical Center.  The appellant's Notice of 
Disagreement was submitted in response to the correspondence 
later that same month.  It was contended that the Denver VAMC 
authorized payment of the veteran's medical bills when the VA 
doctor told the appellant to take the veteran to the nearest 
hospital if his fever increased.  Furthermore, it was 
contended that the nearest hospital was the Wyoming Medical 
Center.

A Statement of the Case was issued to the appellant in 
February 1998, and her Substantive Appeal was received in 
August 1998.  The appellant noted that the veteran was 
diagnosed with bone cancer in November 1996 at the Sheridan 
VAMC, where it was recommended that the veteran undergo 
chemotherapy at the Denver VAMC.  She further noted that the 
veteran subsequently underwent treatment at the Denver VAMC 
from December 31, 1996, to January 6, 1997.  The appellant 
asserted that the treating physician at the Denver VAMC, Dr. 
Braun, advised her and the rest of the veteran's family to 
monitor the veteran's temperature closely.  Dr. Braun 
reportedly instructed them to take the veteran to the nearest 
hospital if his temperature increased.  The appellant 
maintained that they informed Dr. Braun that the nearest VAMC 
was several hours away.  She reported that Dr. Braun did not 
think they would have the time to make this journey due to 
the critical condition of the veteran, and advised them to 
take the veteran to the nearest hospital.  


Legal Criteria.  When VA facilities are not able to provide 
economical hospital care or medical services, the Secretary 
may, under certain limited circumstances, contract with non-
VA facilities for such care and services, either on a group 
or an individual basis.  38 U.S.C.A. § 1703.  However, under 
these provisions, the admission of a veteran to a non-VA 
hospital at the expense of VA must be authorized in advance.  
38 C.F.R. § 17.54.

The current regulatory implementation of the law governing 
payment and reimbursement of the expenses of medical services 
not previously authorized is contained at 38 C.F.R. § 17.120 
(formerly § 17.80).  To the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private hospital may be paid on the basis of 
a timely filed claim under the following circumstances:  For 
veterans with service-connected disabilities, care or 
services not previously authorized were rendered to a veteran 
in need of such care or services:  (1) For an adjudicated 
service-connected disability or for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability or for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability 
(emphasis in original); (2) in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and (3) when VA or other Federal facilities were not 
feasibly available and an attempt to use them beforehand or 
to obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise or practicable or 
treatment had been or would have been refused.  Id.  All 
three statutory elements must be met before reimbursement may 
be authorized.  See Malone v. Gober, 10 Vet. App. 539, 542 
(1997).

Analysis.  In the instant case, the Board notes that even if 
the veteran qualified under the provisions of 38 U.S.C.A. 
§ 1703, the evidence on file shows that VA did not pre-
authorize the veteran's treatment at the Wyoming Medical 
Center.  The appellant's contentions that the instructions 
from Dr. Braun of the Denver VAMC authorized payment of these 
services is clearly refuted by the December 1997 Memorandum 
from the Chief of Staff of that facility.  The Board notes 
that the Chief of Staff's finding in that Memorandum was 
based, at least in part, upon discussion with Dr. Braun.  

The Board also finds that the appellant's own statements 
regarding the instructions reportedly received from Dr. Braun 
do not support a finding that medical expenses were 
authorized at a non-VA facility.  In short, the appellant 
reported that Dr. Braun informed her that the veteran's 
condition was so severe that if his temperature increased he 
should be taken to the nearest hospital.  The appellant has 
not stated that Dr. Braun actually stated that VA would pay 
for such treatment.  In Smith (Thomas) v. Derwinski, 2 Vet. 
App. 378 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) observed that the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization contemplated in 38 C.F.R. § 17.50d (now 
redesignated as 38 C.F.R. § 17.54).  Consequently, the Board 
concludes that the reported medical instructions from Dr. 
Braun did not authorize payment or reimbursement of medical 
expenses incurred at a non-VA medical facility.

Since payment of the veteran's medical expenses at the 
Wyoming Medical Center was not pre-authorized by VA, the only 
other avenue for VA payment of the private medical expenses 
claimed in this case is provided in accordance with 38 
U.S.C.A. § 1728 as implemented by 38 C.F.R. § 17.120.  As 
stated above, this law requires that before payment can be 
made, it must be shown that his care was (1) a medical 
emergency; (2) such care was rendered for an adjudicated 
service-connected disability or for a nonservice-connected 
disability associated with and held to be aggravating a 
service-connected disability; and (3) that VA or other 
Federal facilities were not feasibly available.  

The Board acknowledges that the appellant has contended that 
the veteran's treatment at the Wyoming Medical Center was a 
medical emergency, and that VA or other Federal facilities 
were not feasibly available.  Nevertheless, the Board finds 
that the veteran was not treated for a service-connected 
connected disability or for a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability.  As stated above, the evidence on file 
shows that the veteran's only service-connected disability 
was a shoulder muscle injury, and the appellant has not 
alleged otherwise.  Moreover, the appellant has not alleged 
nor does the evidence on file show that the various medical 
problems for which the veteran was treated at the Wyoming 
Medical Center were in any way related to his service-
connected shoulder muscle injury.  Additionally, the evidence 
does not show that the veteran was found to have a total 
disability that was permanent in nature.  Thus, the Board 
must find that the appellant has not met the legal criteria 
necessary for payment or reimbursement of unauthorized 
medical expenses.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
As this threshold requirement is not met, the claim lacks 
legal merit and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

For the reasons stated above, the Board concludes that the 
appellant has not met the legal requirements necessary for 
payment or reimbursement of medical expenses incurred in 
connection with the veteran's unauthorized inpatient 
hospitalization of January 10, 1997, to January 22, 1997, at 
the Wyoming Medical Center.  



ORDER

Entitlement to payment for or reimbursement of medical 
expenses incurred in connection with the veteran's 
unauthorized inpatient hospitalization of January 10, 1997, 
to January 22, 1997, at the Wyoming Medical Center, is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 